DECISION OF DISMISSAL
This matter is before the court on Defendant's Motion to Dismiss, filed June 17, 2010, requesting that the Complaint be dismissed.
In its Journal Entry, filed September 29, 2010, the court stated that as of that date Plaintiff had not filed his response to Defendant's Motion to Dismiss. Plaintiff's response was due no later than August 30, 2010, as agreed at a case management conference held July 29, 2010. The court's Journal Entry stated that Plaintiff's response must be filed no later than October 8, 2010. In its Journal Entry, the court stated that if Plaintiff failed to file his response by October 8, 2010, Plaintiff's appeal would be dismissed for lack of prosecution. *Page 2 
As of this date, Plaintiff has not filed his response to Defendant's Motion to Dismiss. Plaintiff's appeal must be dismissed for lack of prosecution. Now, therefore,
IT IS THE DECISION OF THIS COURT that this matter be dismissed.
Dated this ___ day of October 2010.
If you want to appeal this Decision, file a Complaint in theRegular Division of the Oregon Tax Court, by mailing to:1163 State Street, Salem, OR 97301-2563; or by hand delivery to:Fourth Floor, 1241 State Street, Salem, OR.
Your Complaint must be submitted within 60 days after the date ofthe Decision or this Decision becomes final and cannot be changed.
This document was signed by Presiding Magistrate Jill A. Tanneron October 13, 2010. The Court filed and entered this documenton October 13, 2010.